Citation Nr: 1806625	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine arthritis with left leg numbness.

2.  Entitlement to service connection for left knee arthritis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1978 to May 1988.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction has since transferred to the RO in Waco, Texas.  

In June 2015, a video teleconference hearing was held before the undersigned.  A transcript of that hearing is of record.  

In a February 2016 decision, the Board remanded the Veteran's claims to obtain new VA examinations and addendum opinions addressing the Veteran's testimony about self-medication, in-service injuries, and in-service activities affecting his back and legs.  Thereafter, a VHA opinion was obtained in this matter in December 2017.


FINDINGS OF FACT

1.  The weight of the evidence supports a nexus between an in-service event and the Veteran's diagnosis of lumbar spine arthritis with left leg numbness.  

2.  The weight of the evidence supports a nexus between an in-service event and the Veteran's diagnosis of left knee arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine arthritis with left leg numbness have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for left knee arthritis have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service, even if the disability was initially diagnosed after service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

These elements are satisfied for the Veteran's back and left knee arthritis.  Regarding the first element, the record contains relevant diagnoses of lumbar spine arthritis with left leg numbness and left knee arthritis.  Regarding the second element, during the June 2015 video hearing, the Veteran credibly testified that he hurt his back while falling off of a truck and hurt his knee during extended road marches.  These statements are corroborated by a November 2010 lay statement from a fellow serviceman.  

Regarding the third element, a December 2017 VHA opinion states that the Veteran's lumbar spine arthritis with left leg numbness and left knee arthritis are at least as likely as not related to service.  In reaching these conclusions, the examiner relies upon the nature of the Veteran's military occupation specialty, the fact that military personnel commonly work through injuries, and a journal article entitled "Incidence of Physician Osteoarthritis Among Active Duty United States Military Service Members."  This article describes the high incidence of arthritis in military personnel relative to the general population, particularly among servicemen who, like the Veteran, served in the Army and are African American.  These medical opinions are probative because they are based on a review of the record and contain clear conclusions with supporting data connected by a reasoned medical explanation.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301-02 (2008).  The weight of this evidence supports a nexus between the Veteran's lumbar spine arthritis with left leg numbness and left knee arthritis and service.  

VA medical opinions dated May 2016 state that the Veteran's back and left knee disorders are less likely than not related to service.  However, the Board does not find them to be any more probative than the December 2017 VHA opinions, and since the evidence is at least in equipoise, the Board finds that service connection for lumbar spine arthritis with left leg numbness and left knee arthritis is warranted.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

An August 2011 VA medical opinion also states that the Veterans back and left knee disorders are less likely than not related to service.  But the Board has already held that these opinions are inadequate, in that they did not consider the Veteran's lay statements.  See February 2016 decision.  The August 2011 VA medical opinions are therefore irrelevant in assessing entitlement to service connection.  

As the evidence supports the existence of all of the elements of service connection for lumbar spine arthritis with left leg numbness and left knee arthritis, the Veteran is entitled to prevail on these claims.  


ORDER

Entitlement to service connection for lumbar spine arthritis with left leg numbness is granted.

Entitlement to service connection for left knee arthritis is granted.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


